United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2053
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Dorian M. Jefferson,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 15, 2008
                                 Filed: March 7, 2008
                                 ___________

Before COLLOTON and SHEPHERD, Circuit Judges, and ERICKSON,1 District
Judge.
                         ___________

SHEPHERD, Circuit Judge.

       Pursuant to active bench warrants, St. Louis, Missouri police officers arrested
Dorian M. Jefferson outside of his residence and entered his house to execute a search
warrant. Two loaded handguns, drug paraphernalia, and less than a gram of cocaine
base were found in a drawer of a dresser in Jefferson’s bedroom. A loaded .30-30
caliber rifle was found in his bedroom closet. The rifle and one of the handguns were



      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
successfully test fired. The other handgun was inoperable because it was missing a
firing pin and spring.

       Jefferson was indicted with, and pled guilty to, one count of being a felon in the
possession of a firearm, 18 U.S.C. § 922(g)(1). Prior to sentencing, Jefferson objected
to the imposition of a four-level enhancement for the possession of a firearm “in
connection with” another felony offense. United States Sentencing Commission,
Guidelines Manual, § 2K2.1(b)(6) (Nov. 2006). The district court2 overruled the
objection, and we affirm.

       We review the district court’s interpretation of the Sentencing Guidelines de
novo and its factual findings for clear error. United States v. Harper, 466 F.3d 634,
649 (8th Cir. 2006), cert. denied, 127 S. Ct. 1504 (2007). The presentence
investigation report recommended the four-level enhancement because possession of
cocaine base is a felony under Missouri law. Mo. Ann. Stat. § 195.202 (West 2004).
Jefferson argues that because he was outside of his apartment at the time the
contraband was found, there was an insufficient nexus between him and the guns and
the drugs for section 2K2.1(b)(6) to apply. A connection can be inferred from the
physical proximity of guns and drugs to each other; whenever a defendant has access
to both at the same time, the risk of violence is increased. See United States v.
Martinez, 258 F.3d 760, 762 (8th Cir. 2001); United States v. Regans, 125 F.3d 685,
686 (8th Cir. 1997). Thus the district court did not err in applying the Sentencing
Guidelines to the undisputed facts of Jefferson’s conduct.

       Jefferson further argues that section 2K2.1(b)(6) of the Sentencing Guidelines
is unconstitutionally vague. When the Guidelines were mandatory, we flatly rejected
arguments that they were subject to a vagueness challenge. United States v. Wivell,


      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                           -2-
893 F.2d 156, 159 (8th Cir. 1990). We described the Guidelines as “directives to
judges for their guidance in sentencing convicted criminals,” not prohibitions on
conduct for citizens at large. Id. at 160. Then we observed that “a defendant’s due
process rights are unimpaired by the complete absence of sentencing guidelines.” Id.
Now that the Guidelines are advisory, we see no reason to reach a different conclusion
than in Wivell. Jefferson’s vagueness challenge is denied.

      For these reasons, we affirm the decision of the district court.
                      ______________________________




                                         -3-